Citation Nr: 1454108	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities (TDIU) to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  He had service in Vietnam and was awarded a Combat Infantryman Badge and a Purple Heart.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to TDIU.

In August 2012, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

In this case, the Veteran contends that the combination and severity of his service-connected disabilities render him unemployable.  The Veteran is currently service-connected for post-traumatic stress disorder (PTSD) (current rating of 70 percent), left elbow shrapnel wound scar (current rating of 30 percent), bilateral hearing loss (current rating of 10 percent), tinnitus (current rating of 10 percent), and left upper chest shrapnel wound scar (current rating of 10 percent), with a combined disability rating of 90 percent.  

The Veteran has reported on at least two occasions that he was asked to leave his position as a teacher due to his increasingly impaired hearing.  See the March 2011 medical opinion submitted by Dr. J.L.; the June 2012 VA PTSD examination.  The Board also notes that in a February 2010 VA audiological examination, the examiner stated that daily communication is difficult for the Veteran.  However, in a May 2012 VA audiological examination conducted to determine whether TDIU is warranted, the examiner did not opine on the unemployability of the Veteran due to his impaired hearing.  Rather, the examiner indicated that the Veteran's bilateral hearing loss should not be service-connected, and therefore, unemployability does not apply in this case.  The Board finds that this opinion is inadequate in light of the rationale provided.  The role of the examiner is to review the evidence as a whole and make a medical determination as to whether the conditions impact the Veteran's ability to work, not to make a determination as to whether a VA decision can be overturned or refuted.  

The Board finds that another opinion is necessary to determine whether the Veteran's service-connected disabilities, including the service-connected bilateral hearing loss, has precluded him from securing and following substantially gainful employment consistent with his education and occupational experience. 

The record also indicates that the RO obtained information from the Social Security Administration (SSA) dated August 30, 2010; however, no such records are associated with the claims file.  Thus, the RO/AMC should obtain any pertinent SSA records and associate them with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all relevant SSA documents and associate them with the claims file.

2. After any requested records have been associated with the claims file, the RO/AMC should schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful employment in light of his work history as a teacher and college education.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



